Citation Nr: 0312929	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-49 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left shoulder and heart disabilities. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus and drug addiction.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to May 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 RO decision that denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
left shoulder and heart disabilities, diabetes mellitus, and 
drug addiction.

The veteran has indicated that he did not appoint TVC as a 
representative or that he has fired them.  Therefore, he is 
unrepresented.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In a December 2002 letter, the RO provided details regarding 
a direct service connection claim.  The claim does not 
involve direct service connection.  The claim is either an 
1151 claim or a secondary service connection claim (if the 
Board can discern exactly the veteran's theory of 
entitlement).  The RO has not yet applied the VCAA to the 
appellant's claims.  The Board finds it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  Therefore, for these 
reasons, a remand is required.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  A specific VCAA letter must 
be issued.

2.  The veteran is requested to clearly 
identify what benefit is sought and why 
he feels that the benefit should be 
granted.  He is reminded that, 
ultimately, it is his responsibility to 
submit evidence in support of the 
claim, including proof of disability 
and evidence linking that disability to 
VA treatment.

3.  If upon completion of the above 
action the claims remains denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


